USCA4 Appeal: 22-1249      Doc: 23         Filed: 11/09/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1249


        JOSE ISRRAEL GONZALEZ VEGA,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: October 31, 2022                                  Decided: November 9, 2022


        Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Petition dismissed by unpublished per curiam opinion.


        ON BRIEF:          Sandra Greene, GREENEFITZGERALD ADVOCATES AND
        CONSULTANTS, York, Pennsylvania, for Petitioner. Brian Boynton, Principal Deputy
        Assistant Attorney General, Anthony P. Nicastro, Assistant Director, Ilana J. Snyder,
        Office of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
        JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1249      Doc: 23          Filed: 11/09/2022     Pg: 2 of 3




        PER CURIAM:

               Jose Isrrael Gonzalez Vega, a native and citizen of Mexico, petitions for review of

        an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

        immigration judge’s decision denying his application for cancellation of removal as a

        matter of discretion. We dismiss the petition for review.

               The Attorney General ‘“may cancel removal’” of an applicant who meets four

        statutory criteria: 1) at least 10 years of continuous physical presence in the United States,

        2) good moral character during that 10-year period, 3) no convictions for certain offenses,

        and 4) removal would result in an exceptional and extremely unusual hardship to the

        applicant’s qualifying relative.     Gonzalez Galvan v. Garland, 6 F.4th 552, 557

        (4th Cir. 2021); see also 8 U.S.C. § 1229b(b)(1). “However, even if the applicant satisfies

        these four statutory requirements, the Attorney General still retains the discretion to deny

        an application for cancellation of removal.” Id. (footnote omitted).

               Under 8 U.S.C. § 1252(a)(2)(B)(i), entitled “Denials of discretionary relief,” we

        lack “jurisdiction to review any judgment regarding the granting of relief

        under . . . [§] 1229b,” which is the provision governing cancellation of removal at issue in

        this petition.   Notwithstanding, we retain jurisdiction to decide a challenge to the

        discretionary denial of cancellation of removal if that challenge presents a colorable

        constitutional claim or question of law that satisfies the exception in 8 U.S.C.

        § 1252(a)(2)(D) (stating that no provision limiting judicial review “shall be construed as

        precluding review of constitutional claims or questions of law raised upon a petition for



                                                      2
USCA4 Appeal: 22-1249       Doc: 23         Filed: 11/09/2022      Pg: 3 of 3




        review filed with an appropriate court of appeals”). See Gonzalez Galvan, 6 F.4th at 558

        (discussing § 1252(a)(2)(D)).

               With respect to the discretionary determination, we reiterated that “when an

        applicant meets the statutory eligibility requirements for cancellation of removal, we

        plainly lack jurisdiction to review the ultimate discretionary action taken on his

        application,” except as authorized by § 1252(a)(2)(D). Id. Here, the Board agreed with

        the IJ that Gonzalez Vega’s application for cancellation of removal failed as a matter of

        discretion. We lack jurisdiction to review the discretionary denial of relief unless Gonzalez

        Vega’s challenge to that discretionary denial is in the form of a colorable constitutional

        claim or question of law.

               Gonzalez Vega does not assert a reviewable constitutional claim or question of law

        relating to the discretionary denial of relief. We thus lack jurisdiction to review the Board’s

        decision agreeing with the IJ that Gonzalez Vega was not entitled to cancellation of

        removal as a matter of discretion.       And because that discretionary determination is

        dispositive as to Gonzalez Vega’s petition for review, we dismiss the petition. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                             PETITION DISMISSED




                                                      3